 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   MARK MILLER,                            )     No. SACV 17-1467-CAS (AGR)
                                             )
12                        Petitioner,        )
                                             )     ORDER ACCEPTING FINDINGS AND
13       v.                                  )     RECOMMENDATION OF UNITED
                                             )     STATES MAGISTRATE JUDGE
14   BRANDON PRICE,                          )
                                             )
15                        Respondent.        )
                                             )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18   including the magistrate judge’s Report and Recommendation. No objections to the
19   Report have been filed. The Court accepts the findings and recommendation of the
20   Magistrate Judge.
21            IT IS ORDERED that Judgment be entered denying the Petition For Writ of
22   Habeas Corpus and dismissing this action with prejudice.
23
24
25   DATED: March 10, 2020
                                                   CHRISTINA A. SNYDER
26                                                United States District Judge
27
28
